Allowability Notice
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021was filed after the mailing date of the Non-Final Rejection on 04/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 06/16/2021.  The applicant(s) amended claims 1, 11, and 20, canceled claims 2 and 12, and added claimed 21 and 22.

Response to Arguments
Applicant’s arguments, see Remarks pages 11-13, filed 06/16/2021, with respect to independent claims 1, 11, and 20 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 1, 3-11 and 13-20 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11, and 13-22 are allowed.

The following is an examiner’s statement of reasons for allowance:


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658